               Mountain Valley Pipeline, LLC

                              v.

             Easements to Construct, etc., et al.




        Exhibit 22 to Complaint
Maps of MVP Parcel Nos. NC-AL-104.000 and NC-AL-106.000




Case 1:21-cv-00047 Document 1-22 Filed 01/15/21 Page 1 of 8
Case 1:21-cv-00047 Document 1-22 Filed 01/15/21 Page 2 of 8
Case 1:21-cv-00047 Document 1-22 Filed 01/15/21 Page 3 of 8
Case 1:21-cv-00047 Document 1-22 Filed 01/15/21 Page 4 of 8
Case 1:21-cv-00047 Document 1-22 Filed 01/15/21 Page 5 of 8
Case 1:21-cv-00047 Document 1-22 Filed 01/15/21 Page 6 of 8
Case 1:21-cv-00047 Document 1-22 Filed 01/15/21 Page 7 of 8
Case 1:21-cv-00047 Document 1-22 Filed 01/15/21 Page 8 of 8
